JUPITER MARINE INTERNATIONAL HOLDINGS, INC. Part I. Financial Information Item 1. Consolidated Financial Statements Balance Sheets as of April 28, 2007 and July 29, 2006 Statements of Operations for the three months and nine months ended April 28, 2007 and April 29, 2006 Statements of Cash Flows for the nine months ended April 28, 2007 and April 29, 2006 Notes to consolidated financial statements Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations Item 3. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submissions of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements JUPITER MARINE INTERNATIONAL HOLDINGS, INC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS April 28, July 29 2007 2006 ASSETS (unaudited) (audited) CURRENT ASSETS: Cash and cash equivalents $ 216,405 $ 315,235 Accounts receivable, net 38,634 175,992 Employee receivable 147,700 134,570 Inventory 2,863,344 2,775,674 Prepaid expenses 126,128 82,960 Total current assets 3,392,211 3,484,431 PROPERTY AND EQUIPMENT: Boat molds 2,546,799 2,432,762 Machinery and equipment 579,905 605,576 Leasehold improvements 715,155 683,270 Office furniture and equipment 89,750 103,950 3,931,609 3,825,558 Less accumulated depreciation and amortization 2,224,545 1,874,274 Property and equipment, net 1,707,064 1,951,284 OTHER ASSETS 63,726 34,957 TOTAL ASSETS $5,163,001 $5,470,672 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $1,444,922 $1,164,070 Accrued expenses 565,090 209,625 Customer deposits 107,156 96,466 Warranty reserve 111,084 100,118 Current portion of capital lease obligation 24,687 24,687 Notes payable 25,000 550,000 Total current liabilities 2,277,939 2,144,966 LONG-TERM LIABILITIES: Accrued interest due to shareholders 140,638 143,351 Notes payable to shareholders 350,000 350,000 Capital lease obligation, less current portion 24,118 42,315 514,756 535,666 TOTAL LIABILITIES 2,792,695 2,680,632 SHAREHOLDER'S EQUITY: Common stock, $.001 par value, 50,000,000 shares authorized, 18,863,861 issued and outstanding 18,864 18,864 Additional paid-in capital 4,192,137 4,105,197 Deficit (1,840,695) (1,334,021) TOTAL SHAREHOLDER'S EQUITY 2,370,306 2,790,040 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $5,163,001 $5,470,672 See accompanying notes to consolidated financial statements JUPITER MARINE INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Nine Months Ended April 28, April 29, April 28, April 29, 2007 2006 2007 2006 NET SALES $3,978,775 $4,066,757 $11,559,932 $ 10,640,394 COST OF SALES (exclusive of depreciation) 3,032,453 3,178,447 9,150,637 8,147,158 GROSS PROFIT 946,322 888,310 2,409,295 2,493,236 23.8% 21.8% 20.8% 23.4% OPERATING EXPENSES: Selling and marketing 228,864 129,099 498,776 401,765 General and administrative 435,574 523,395 1,326,638 1,296,210 Relocation expenses plant and offices 234,838 279,261 Depreciation and amortization 137,492 88,059 384,205 227,742 Total operating expenses 1,036,768 740,553 2,488,880 1,925,717 OTHER INCOME (EXPENSE): Interest expense (54,805) (13,710) (153,315) (44,527) Impairment of assets (33,934) (33,934) (78,844) Other expense - loan guarantee - (97,500) - (97,500) Other income (expense) (245,331) (217,602) (239,840) (190,531) Total other income (expense) (334,070) (328,812) (427,089) (411,402) NET(LOSS) INCOME BEFORE INCOME TAXES (424,516) (181,055) (506,674) 156,117 INCOME TAX EXPENSE - NET (LOSS) INCOME APPLICABLE TO COMMON SHAREHOLDERS (424,516) (181,055) (506,674) 156,117 Basic and diluted net (loss) income per common share Basic $ (0.02) $ (0.01) $ (0.03) $ 0.01 Diluted $ (0.02) $ (0.01) $ (0.03) $ 0.01 Weighted average number of shares of common stock outstanding Basic 18,863,861 16,958,243 18,863,861 16,295,420 Diluted 19,863,861 17,958,243 18,863,861 16,962,087 See accompanying notes to consolidated financial statements JUPITER MARINE INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED (UNAUDITED) April 28, April 29, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) Income $(506,674) $ 156,117 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization 384,205 227,742 Impairment of assets 33,934 78,844 Gain on asset disposition - (35,000) Issuance of common shares to pay expenses - 499,535 Options issued as compensation 86,940 80,222 Decrease (increase) in: Accounts receivable 137,358 4,013 Employee receivable (13,130) Inventory (87,670) (748,674) Prepaid expenses (43,168) 29,444 Other assets (28,769) (2,598) Increase (decrease) in: Accounts payable 280,852 490,942 Accrued expenses 355,465 20,468 Customer deposits 10,690 (20,179) Warranty reserve 10,966 5,228 Accrued interest payable (2,713) 24,569 Net cash provided by operating activities 618,286 810,673 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of property - 35,000 Purchase of property and equipment (173,919) (977,493) Net cash used in investing activities (173,919) (942,493) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on notes payable (675,000) Borrowings on notes payable 150,000 110,000 Payments on capital lease obligations (18,197) Net cash (used in) provided by financing activities (543,197) 110,000 NET DECREASE IN CASH (98,830) (21,820) CASH - Beginning of the period 315,235 356,361 CASH - End of the period $ 216,405 $ 334,541 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ 54,805 $ 44,527 See accompanying notes to consolidated financial statements Jupiter Marine International Holdings, Inc. Notes to Consolidated Financial Statements (UNAUDITED) Item 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with instructions to Form 10-QSB and Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments, consisting of normal recurring accruals considered necessary for a fair presentation have been included. Operating results for the three-months ended and nine months ended April 28, 2007, are not necessarily indicative of the results that may be expected for the year ending July 28, 2007. For further information, refer to the consolidated financial statements and footnotes thereto included in the Companys annual report on Form 10-KSB for the year ended July29, 2006. In order to maintain consistency and comparability between periods presented certain amounts have been reclassified from the previously reported financial statements in order to conform to the financial statement presentation of the current period. The consolidated financial statements include Jupiter Marine International Holdings, Inc. (the Company) and its wholly owned subsidiaries, Jupiter Marine International, Inc. and Phoenix Yacht Corporation. All inter-company balances and transactions have been eliminated. Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations General Jupiter Marine International Holdings, Inc. (JMIH), a Florida corporation, was incorporated on May 19, 1998. On May 26, 1998, JMIH acquired all of the outstanding shares of common stock of Jupiter Marine International, Inc. (JMI), a boat manufacturing company, which was incorporated under the laws of the State of Florida on November 7, 1997. JMIH and JMI will sometimes be collectively referred to as the Company. The Companys principal offices were recently relocated from Ft. Lauderdale, Florida to Palmetto, Florida. The Companys Web site address is www.jupitermarine.com. The Company designs, manufactures and markets a diverse mix of high quality sportfishing boats under the Jupiter brand name. The product line, all powered with outboard engines, currently consists of six models: 38 Forward Seating Center Console 38 Open Center console 31 Open Center Console 31 Cuddy Cabin 31 Forward Seating Center Console 29 Forward Seating Center Console In an effort to reduce expenses and consolidate operations the Companys Fort Lauderdale manufacturing operations and corporate offices were relocated to Palmetto, Florida during May 2007. By mutual consent the lease on the Ft. Lauderdale manufacturing facility was terminated as of June 1, 2007. The Company is seeking to terminate remaining facilities leases in Fort Lauderdale which are in the aggregate amount of approximately $10,000 per month. The 38 and all 31 models were move into our existing Palmetto facility, which was opened during February 2006. The corporate offices were relocated to an office building that is about one half mile from the Palmetto manufacturing facility and is leased from a third party. The lease commenced on June 1, 2007 and is for two years at $4,491 per month with an option for one additional year at $4,626 per month. The Company plans to grow the business by the addition of new features on present models, the introduction of new models and expansion of its Palmetto, Florida facility. The Company would consider an acquisition candidate if their products would complement those offered by the Company and the result would enhance the service level provided by the Company. There are no discussions with any potential candidates at this time, nor has the Company identified any acquisition candidates. Managements discussion and analysis contains various forward-looking statements within the meaning of the Securities and Exchange Act of 1934. Such statements consist of any statement other than a recitation of historical fact and can be identified by the use of forward-looking terminology such as may, expect, anticipate, estimate or continue or use of negative or other variations or comparable terminology. The Company cautions that these statements are further qualified by important factors that could cause actual results to differ materially from those contained in the forward-looking statements that these forward-looking statements are necessarily speculative, and there are certain risks and uncertainties that could cause actual events or results to differ materially from those referred to in such forward-looking statements. Net Sales The Companys net sales were $3,978,775 for the three months ended April 28, 2007, a decrease of $87,982 (or 2.2%) as compared to $4,066,757 for the same quarter of last year. For the nine months ended April 28, 2007, the Companys net sales were $11,559,932, an increase of $919,538 (or 8.6%) as compared to $10,640,394 for the same nine-month period of last year. At April 28, 2007 34 boats were available for sale at dealer locations, compared to 17 boats in dealer inventory at the same time last year. New dealers signed this fiscal year account for 12 of the 17 boat increase. Our order backlog has reduced to approximately six weeks from approximately six months at the same time last year. The reduction in our order backlog is a reflection of the general slow down in the marine industry, which has been hampered by higher fuel prices, higher interest rates and increases in cost of other raw material. Cost of Sales and Gross Profit Cost of sales for the three months ended April 28, 2007 was $3,032,453 resulting in $946,322 of gross profit or 23.8% of net sales. For the same quarter of last year cost of sales was $3,178,447 and gross margin was $888,310 or 21.8% of net sales. Cost of sales for the nine months ended April 28, 2007 was $9,150,637 and gross profit was $2,409,295 or 20.8% of net sales. For the nine months ended April 29, 2006, cost of sales was $8,147,158 and gross profit was $2,493,235 or 23.4% of net sales. The gross profit gain realized during the quarter ended April 28, 2007 results from improved manufacturing efficiencies which have offset the negative impact of selling more of our lower margin 29 Forward Seating model and higher cost of raw materials. However, the third quarter improvement has not been enough to offset the year to date sales shift nor higher costs. We cannot predict that we will be able to offset the increased cost of raw materials in the future. Selling, General and Administrative Expenses Selling and marketing expenses were $228,864, or 5.8% of net sales for the three months ended April 28, 2007 as compared to $129,099, or 3.2% of net sales for the same quarter of last year. For the nine months ended April 28, 2007 selling and marketing expenses were $498,776, or 4.3% of net sales as compared to $401,765, or 3.8% of net sales for the same nine months of last year. Boat show expenditures and related travel expenses were up for the quarter and nine months ended April 28, 2007 by approximately $74,000 and $94,000 respectively. We displayed our product at four additional boat shows during the fiscal 2007 year. General and administrative expenses were $435,574, or 10.9% of net sales for the three months ended April 28, 2007 compared to $523,395 or 12.9% of net sales for the same quarter of last year. For the nine months ended April 28, 2007 general and administrative expenses were $1,326,638, or 11.5% of net sales as compared to $1,296,210 or 12.2% of net sales for the same nine month period of last year. No management incentive bonuses were accrued during the quarter ended April 28, 2007 compared to a $100,000 for the quarter ended April 30, 2006. Additionally, insurance cost increased as a result of higher sales, more covered assets and an overall increase in premiums. The Company recorded compensation cost of $13,877 and $86,939 for the quarter and nine months ended April 28, 2007 as a result of adopting the provisions of Financial Accounting Standards No. 123R, Share-Based Payments. The Company recorded $80,222 when it adopted this provision on April 29, 2006. The increase in depreciation and amortization expense for the three and nine months ended April 28, 2007 by $49,433 and $156,463 respectively was due to depreciation of new additions for the Palmetto facility. Other Income (Expense) It was determined during a Phase II Environmental Property Assessment conducted in March 2007 and a Groundwater Quality Investigation conducted in April 2007 that petroleum contaminated groundwater currently exists on the Fort Lauderdale property containing the Company's manufacturing facilities. Further contaminant assessment activities are recommended to further delineate groundwater and possible soil contaminant plumes. Based on the opinion of engineers hired by the Company the costs for assessment and rehabilitation of petroleum contaminated soil and groundwater are estimated to be approximately $250,000. A provision in this amount was recorded during April 2007. Actual costs of site assessment activities and performance of remedial actions may be more or less, depending on the type, extent and concentrations of contaminants present in soil and groundwater, the ultimate efficiency of the remediation strategy implemented and regulatory requirements. Interest expense increased for the quarter and nine months ended April 28, 2007 by approximately $41,000 and $109,000 due to higher average borrowings on the line of credit and financing outboard engine inventories. Liquidity and Capital Resources Cash and cash equivalents at April 28, 2007 were $216,405 as compared to $315,235 at July 29, 2006. Working capital at April 28, 2007 was $1,114,272 compared to $1,339,465 at July 29, 2006. The Company anticipates that cash generated from operations should be sufficient to satisfy its contemplated cash requirements for its current operations for at least the next twelve months. The Company anticipates that up to $500,000 for additional equipment will still be needed to bring the Companys Palmetto facility up to full production capability. It is anticipated that funds for these activities will be provided from operations and an increase in the Companys credit facilities. Net cash provided by operating activities for the nine months ended April 28, 2007 was $584,352 compared to $810,673 of cash provided by operating activities during the nine months ended April 29, 2006. Accounts payable increased by $280,852 at April 28, 2007 compared to July 29, 2006 because of the normal and regular fluctuations of the timing of inventory receipts. Vendor accounts have remained within terms. Approximately $114,000 was spent on new boat molds during the nine moths ended April 28, 2007. Equipment not relocated to Palmetto was written off during the quarter ended April 28, 2007 resulting in a $33,934 loss. The number and level of employees at April 28, 2007 should be adequate to fulfill the anticipated production schedule at the Companys Palmetto, Florida manufacturing facility. As disclosed above, the effects of higher fuel prices, higher interest rates, increases in cost of other raw material and lower consumer confidence has contributed to a slow down of the marine industry, which has tempered our sales growth. While we have had limited success in controlling our operational expenses and we continue to examine ways to reduce costs on a going-forward basis, as a public company we are constantly faced with increasing costs and expenses to comply with SEC reporting obligations. We will be required in fiscal 2008 to comply with the new annual internal control certification pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 and the related SEC rules. We expect that these and other compliance costs of a public company will increase significantly. In addition, our stock has historically been, and continues to be, relatively thinly traded, providing little liquidity for our shareholders. As a result of the foregoing, we have, from time-to-time considered, and expect from time-to-time to continue to consider strategic alternatives to maximize shareholder value. Subsequent to the period covered by this report and in connection with the termination of the lease of the Company's Fort Lauderdale manufacturing facilities, the Company discovered soil contamination within the Fort Lauderdale property. The Company is responsible for the environmental clean up costs of the contaminated soil. On the basis of preliminary testing, the Company believes the total cost of the clean up will be approximately $250,000. However, the final cost cannot be determined until additional tests are completed. Item 3. Controls and Procedures Evaluation of disclosure controls and procedures The management of the Company, under the supervision and with the participation of the Company's Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the Company's disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934) as of the end of the period covered by this report. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is accumulated and communicated to the Company's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. Management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving their objectives and management necessarily applies its judgment in evaluating the cost-benefit relationship of possible controls and procedures. Based on this evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that, as of the end of the period covered by this report, the Company's disclosure controls and procedures were effective. Changes in internal controls There were no changes in the Companys internal controls or in other factors that could have materially affected or are reasonably likely to materially affect those controls since the most recent evaluation of such controls. PART II OTHER INFORMATION Item 1. Legal Proceedings None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Other Information None. Item 6. Exhibits Exhibits required by Item 601 of Regulation S-B 31.1 Rule 13a-14(a)/15d-4(a) Certification of Principal Executive Officer 31.2 Rule 13a-14(a)/15d-4(a) Certification of Principal Financial Officer 32.1 Section 1350 Certification of Principal Executive Officer 32.2 Section 1350 Certification of Principal Financial Officer SIGNATURES In accordance with Section 12 of the Securities Exchange Act of 1934, the Registrant caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. JUPITER MARINE INTERNATIONAL HOLDINGS, INC. Date: June 4, 2007 By: /s/Carl Herndon _ Carl Herndon, Chief Executive Officer (Principal Executive Officer) Date: June 4, 2007
